PER CURIAM:
Corey Michael Leftwich seeks to appeal the district court’s order construing his motion for an evidentiary hearing as a successive 28 U.S.C.A. § 2255 (West Supp. 2009) motion and dismissing it on that basis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Leftwich, No. 4:00-cr-00037-H-1 (E.D.N.C. filed Dec. 16, 2009; entered Dec. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.